Citation Nr: 1113354	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-07 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted which is sufficient to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to May 1964.

In an unappealed May 2001 decision, the Board denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim to reopen a claim for service connection for bilateral hearing loss.  The Veteran disagreed and perfected an appeal.  In January 2011, the Veteran and his representative presented testimony in support of the Veteran's claim at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.  


FINDINGS OF FACT

1.  The May 2001 Board decision was not appealed.

2.  Evidence received since the May 2001 Board decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The May 2001 Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  Since the May 2001 Board decision, new and material evidence has been received, and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served as a tank crewman and was involved in numerous firings of the main gun and machine guns mounted on the tank he crewed as well as experiencing the noise of other tanks firing guns in close proximity.  He essentially contends that his current hearing loss has resulted from the exposure to excessive noise he experienced while on active military duty.  He seeks to reopen his claim for entitlement to service connection for bilateral hearing loss.  As noted above, the Board rendered a May 2001 decision denying the Veteran's claim.

The Board will address preliminary matters and then render a decision on the issue on appeal.

A review of the evidence suggests that the Veteran essentially reopened the Veteran's claim.  Notwithstanding the RO's action, the question of whether new and material evidence has been received is one that must be addressed by the Board. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant.]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].

Duties to notify and assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for Veterans Claims (Court) specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  

In this case, the Veteran was provided notice in a letter dated December 2007 of the meaning of the terms "new" and "material." He was incorrectly informed of the basis for the prior denial for service connection.  The Board observes that the RO essentially used language that substantially follows the regulatory language of 38 C.F.R. § 3.156, set forth below.  In any case, the Board finds below that new and material evidence has been submitted and reopens the claim.  Thus, any deficiency in notice under Kent could not result in any prejudice to the Veteran.

The December 2007 letter also informed the Veteran that in order to substantiate his claim for service connection, the evidence must show a current condition, an event or injury during service, and medical evidence of a relationship between the current condition and the event or injury during service.  The letter further informed the Veteran of how VA determines a disability rating and an effective date as required by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was notified that VA would make reasonable efforts to help him obtain evidence necessary to support his claim, including requests for any pertinent records held by Federal agencies, such as military records, and VA medical records, and that a medical examination would be provided or a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, records from the Social Security Administration (SSA) have been obtained, private records identified or provided by the Veterans have been associated with the Veteran's VA claims folder and VA medical records pertaining to the Veteran's claim have been obtained.  The Board observes that the Court has held that VA's duty to assist by providing a medical examination or opinion does not apply to new and material evidence claims.  See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) and Woehlaert v. Nicholson, 21 Vet.App. 456, 463-64 (2007).  The Veteran received, however, an April 2008 examination by a VA audiologist.  A record of that examination is also associated with the Veteran's VA claims folder.

VA has further assisted the Veteran throughout the course of this appeal by providing him and his representative with statements of the case which informed them of the laws and regulations relevant to the Veteran's claim.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  As noted above, the Veteran and his representative have presented testimony at hearings at the RO before the undersigned VLJ.  

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

Pertinent law and regulation
Service connection - in general

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection - hearing loss

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Finality/new and material evidence

Unappealed Board decisions are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence, but rather provides guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

As noted above, the Veteran served as a crewman of a tank.  Specifically, he testified at the January 2011 hearing that he served in an M 60 tank and as a crewman was trained to perform the duties of each of the four crewmen.  See hearing transcript at page 4.  He has previously sought service connection for bilateral hearing loss.  

The Veteran's initial claim for service connection for bilateral hearing loss was denied in a September 1983 rating decision.  That decision was not appealed.  In February 1999, the Veteran sought to reopen his claim.  That claim was initially denied in an April 2000 rating decision and then in a November 2000 rating decision, the RO reopened the Veteran's claim and denied it.  The Veteran appealed and in the May 2001 Board decision, the Board denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran did not appeal the Board's claim.  As noted above, an unappealed Board decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).  The present issue, therefore, is whether there has been new and material evidence received since the May 2001 Board decision sufficient to reopen the claim for service connection for bilateral hearing loss.  The Board will first address the evidence of record at the time of the May 2001 Board decision, the rationale of the decision and the evidence submitted since the May 2001 Board decision and then determine whether sufficient new and material evidence has been submitted to reopen the Veteran's claim.

The evidence of record at the time of the May 2001 Board decision included the Veteran's service treatment records, a 1976 note by a physician indicating that the Veteran denied decreased hearing, an opinion by Dr. S.A. that the Veteran's hearing loss was caused by exposure to noise he experienced during service and a 1999 VA audiological examination opining that the Veteran's hearing loss was not related to his active duty military service.  

The Board determined that Dr. S.A.'s opinion was not probative because it did not appear from the record that he reviewed the Veteran's historical record and relied solely upon the statements of the Veteran.  On the other hand, the VA examiner stated that because the Veteran's hearing was within normal limits upon his discharge from service and that because there was evidence of a significant history of post-service exposure to noise, the Veteran's hearing was not a result of noise.  The Board found that the VA examiner's opinion was more probative and denied the Veteran's claim.

In terms of the elements of Shedden, the Board determined that the Veteran had evidence of a current hearing loss and that he had been exposed to noise during service, but found that element (3) was lacking.  The Board determined that there was no relation between the Veteran's current hearing loss and his exposure to noise during service.

The newly submitted medical evidence includes the October 2001 opinion of B.J., a Miracle Ear Hearing Consultant that the Veteran's then current hearing loss was consistent with exposure to noise during military service; a May 2002 opinion from K.E., Au.D., who reached the same conclusion; a January 2003 report by R.L., Au.D. who stated that the Veteran indicated his hearing loss had been present since 1987; an October 2007 opinions from Dr. RK and A.S., Au.D., that the Veteran's hearing loss was consistent with exposure to noise in the military; an April 2008 opinion by Dr. M.S. that the Veteran's hearing loss was due to exposure to noise during service; and an April 2008 examination report by a VA audiologist who concluded that the Veteran's current hearing loss was not related to his active duty service exposure to noise.  Finally, the Veteran provided testimony at a hearing at the RO before the undersigned VLJ.  His testimony noted that he was exposed to excessive noise during service and that he was not exposed to noise after service.  See hearing transcript at pages 4 and 6.  He further testified that his hearing loss was gradual and that he had some degree of hearing loss during service but it was not enough to notice at that time.  See hearing transcript at page 6.

The Board's decision was that there was a lack of evidence of a relationship between the current hearing loss disorder and exposure to noise during service.  The Veteran has submitted four medical opinions that state that the Veteran's hearing loss is due to his exposure to excessive noise during his active duty military service.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the Board observes that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence, but rather provides guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For those reasons, the Board reopens the Veteran's claim for entitlement to service connection.  The Board wishes to make clear that such evidence, although adequate for limited purposes of reopening the claim, may not be sufficient to allow a grant of the benefits sought.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  

The Board must determine at this juncture whether VA has complied with its statutory obligations regarding notice and development of the Veteran's claim has been accomplished.  As is discussed above, the Board has determined that proper notice has been provided but, further evidentiary development is necessary for, a determination of service connection.  For those reasons, the Board will remand the Veteran's claim for entitlement to service connection for bilateral hearing loss.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.  The claim is granted to that extent.


REMAND

The VA audiologist who provided the Veteran with an examination in April 2008 determined that the Veteran's hearing loss was not due to exposure to excessive noise during service presumably because the Veteran had "normal hearing sensitivity per evaluation dated 03/06/64."  The "rationale" for the examiner's opinion was "clinical experience, expertise, education."  The Board observes that the examiner did not explain how the fact that normal hearing at the time of discharge supports a conclusion that the Veteran's current hearing loss was not related to his active duty military service.  The phrase "clinical experience, expertise, education" does not provide the Board with any insight into why normal hearing in 1964 after exposure to excessive noise during service necessarily means hearing loss that came on progressively in later life is not related to active duty service exposure.

The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  It is incumbent upon the rating official to ensure that a diagnosis or condition is described and supported in sufficient detail for evaluation purposes.  See 38 C.F.R. § 4.2 (2010).  Here, the VA examiner's report is not sufficient to allow a determination that the opinion is based on medical evidence.  For that reason, the claim is remanded.

The Board further notes that the opinions presented by the Veteran in support of the proposition that his current hearing loss was caused by or is consistent with exposure to noise during service are also not supported by rationale or medical evidence and are conclusive.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion that the examiner reaches. The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." See Bloom v. West, 12 Vet. App. 185, 187 (1999). 

For those reasons, VBA should inform the Veteran that he has the opportunity to seek opinions that provide reasons why his current hearing loss is related to his exposure to excessive noise during active duty military service.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall provide the Veteran notice that he is entitled to provide evidence in support of his claim in the form of opinions supported by reasons and with reference to medical evidence that his current hearing loss is related to exposure to excessive noise during his active duty military service.  He is also to be notified by VBA that he may provide other forms of proof of his hearing loss to include written letters from persons who knew of his hearing loss or difficulty and had personal knowledge of the hearing difficulty he manifested.  The notice will be associated with the Veteran's VA claims folder.

2.  After completion of the foregoing, VBA shall provide the Veteran with a hearing examination by a VA audiologist who shall review the Veteran's VA claims folder prior to the examination.  The examiner shall provide a description of the nature and extent of the Veteran's current hearing disorder.  The examiner shall also provide an opinion whether it is at least as likely as not that any hearing loss manifested by the Veteran was incurred in active duty service or is the result of exposure to excessive noise during active duty service.  The examiner's opinion shall be supported by reference to the clinical evidence and reference to medical literature and shall be stated in a clear narrative.  The examiner's written report shall be associated with the Veteran's VA claims folder.

3.  After completion of the foregoing, VBA shall readjudicate the Veteran's claim for entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


